Case 21-11315-elf         Doc 13   Filed 07/29/21 Entered 07/29/21 17:47:35         Desc Main
                                   Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


In Re                                                )
                                                     )
         KELLY A WALSH &                             )   Case No: 21-11315-ELF
         COLLEEN M EVANS                             )   Chapter 7
                                                     )
                                                     )
                                     Debtors.        )
                                                     )


            TRUSTEE’S NOTICE OF CHANGE FROM NO-ASSET TO ASSET
                AND REQUEST TO THE CLERK TO FIX BAR DATE
                    TO FILE CLAIMS AGAINST THE ESTATE



       Gary F. Seitz, the duly appointed and acting Chapter 7 Trustee herein, Gary F. Seitz, the
Trustee in the above captioned matter, after due inquiry, having discovered assets hereby gives
Notice that this is an Asset case. The Trustee also requests the Clerk to fix a bar date to file
claims against the estate.
                                                   /s/ Gary F. Seitz
Dated:    July 29, 2021
                                                  Gary F. Seitz
                                                  Chapter 7 Trustee
                                                  Gellert Scali Busenkell & Brown, LLC
                                                  1628 JFK BLVD, STE 1901
                                                  Philadelphia, PA 19103
                                                  Telephone: (215) 238-0011
                                                  gseitz@gsbblaw.com
